Citation Nr: 1111237	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-10 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot disability.

2.  Entitlement to an initial compensable evaluation for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran/appellant served on active duty in the United States Army from November 1986 to July 2004, when he retired.  (There also appears to have been a prior three-year period of active duty, but this has not been verified.)  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for bilateral pes planus and bunions.  The RO assigned initial noncompensable evaluations for the foot disabilities on appeal.

In December 2009, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in March 2010; the case has now been returned to the board for appellate review.

The Veteran has appealed the initial ratings assigned for each foot disability when service connection was granted.  Thus, in effect, the appellant is asking for higher ratings effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for each foot disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to service connection for bilateral hammertoes, tarsal tunnel syndrome, and plantar fasciitis, to include as secondary to service-connected disability, has been raised by the record.  The issue of entitlement to an increased evaluation for service-connected lumbar spine disability (for the neurological manifestations of that disability) has also been raised by the evidence of record.  However, as yet neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout this claim and appeal, the appellant's right pes planus (flat foot) has been manifested by pain, pain on use, the absence of callosities, and heel valgus (inward bowing of the Achilles) of five degrees; the pes planus is moderate in degree.

2.  Throughout this claim and appeal, the appellant's left pes planus (flat foot) has been manifested by pain, pain on use, the absence of callosities, and heel valgus (inward bowing of the Achilles) of five degrees; the pes planus is moderate in degree.

3.  Throughout this appeal, the appellant's right great toe bunion (hallux valgus) disability has not been severe or equivalent to amputation of a great toe; no surgery has been performed on the right great toe.

4.  Throughout this appeal, the appellant's left great toe bunion (hallux valgus) disability has not been severe or equivalent to amputation; no surgery has been performed on the left great toe.

5.  Throughout this appeal, neither the right foot disability nor the left foot disability has more closely approximated a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 10 percent, but no higher, have been met for his bilateral pes planus disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2010); Fenderson v. West, 12 Vet. App. 119 (1999); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  The criteria for an initial compensable evaluation have not been met for either the right bunion disability or the left bunion disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes (DCs) 5277-5284 (2010); Fenderson v. West, 12 Vet. App. 119 (1999); Esteban v. Brown, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's right and left foot increased rating claims arise from his disagreement with the initial noncompensable evaluations that were assigned to those disabilities following the grant of service connection.  In Dingess, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged or demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) have been associated with the claims file.  VA and private medical treatment records have also been associated with the claims file.  The appellant was afforded VA medical examinations in July 2005 (general medical) and June 2010 (feet).  Taken together, these examinations are adequate.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by a medical professional, and the associated reports reflect review of the appellant's prior medical history.  Both examinations included a report of the symptoms for each foot disability and demonstrated objective evaluations.  The examiners were able to assess and record the condition of the appellant's feet.  Physical examination was accomplished, including X-rays and range-of-motion testing.

The Board finds that the July 2005 and June 2010 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's right foot disability or his left foot disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for foot disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the right and left foot claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the service medical treatment records; in the reports of VA and private outpatient treatment dated between 2006 and 2010; in the reports of the VA examinations conducted in July 2005, and June 2010; in the hearing testimony provided by the appellant in December 2009; and in various written statements submitted by the appellant and his representative.

The appellant appealed the initial evaluations assigned for his right and left foot disabilities addressed here.  The Court held, in Fenderson v. West, supra, that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for either foot disability at any pertinent time, to include whether a higher rating currently is in order.

The appellant contends that the severity of his right and left foot disabilities is not reflected in the currently assigned initial evaluations of zero percent.  He testified at his December 2009 videoconference hearing that he can stand for approximately ten minutes and that he cannot walk for very long.  He said that when he is on his feet for extended periods of time he experiences pain and numbness in his feet.  The appellant further testified that he has daily pain in both feet, that the foot pain is worse with walking and that inserts in his shoes help.  He said that there had been no dramatic changes in the level of disability since 2004.  The appellant also stated that he was finishing school to be an educator and that he had spent the better part of the previous two years in classrooms with children.

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Service connection was originally granted for right and left pes planus and bunions in a February 2006 rating decision.  A zero percent evaluation was assigned for each foot, effective from August 2004.  These noncompensable evaluations were issued under DC 5276 (flatfoot) and DC 5280 (hallux valgus, unilateral).

Review of the Veteran's STRs reveals that he underwent a medical examination in August 2003.  At that time, he complained of foot trouble  and reported the use of foot orthotics for pes planus.  Mild pes planus was assessed on examination.

The appellant underwent a VA medical examination in July 2005.  He reported that he had no problems with bunions until he walked more than five miles when he would experience some tingling.  The examiner noted that inserts had been prescribed by VA for the pes planus.  The appellant did not report any skin changes associated with either foot.  On physical examination, the appellant was described as walking in a normal fashion.  There was a near complete collapse of both  arches.  There was no excess callus formation.  There was no evidence of infection, inflammation, abnormal pigmentation, or ulceration.  There was no evidence of abnormal weightbearing on the appellant's feet or shoes.  Bilateral bunions were present; there was minimal tenderness at the metatarsophalangeal articulations of both great toes.  Radiographic examination of the feet showed no bony or joint abnormality.

Review of the appellant's VA treatment records dated between 2006 and 2010 reveals that he complained of foot pain in March 2006.  He said that he had tried insoles and that his feet were numb.  He reported similar complaints on other occasions, including in February 2007, September 2008, and January 2009.  In February 2009, he was noted to have a long history of pain in his feet.  

In December 2009, the appellant was examined by a private podiatrist.  He complained of bilateral painful feet.  On physical examination, he exhibited bilateral pes planus.  There was tenderness with palpation of the arch area in each foot.  Hallux valgus was present bilaterally; this was manifested by the presence of bunions.  There was increased pronation with weightbearing, as well as resupination.  The podiatrist rendered diagnoses of collapsing bilateral pes planus and hallux valgus bunions.

The appellant most recently underwent a VA foot examination in June 2010; the examiner reviewed the claims file.  The appellant was noted to never have had any surgery on either foot.  He complained of both feet aching all of the time and going numb on occasion.  He also complained of medial arch pain and medial ankle pain.  The appellant reported that he was able to do his regular job as a claims examiner; prior to his recent employment he had been attending school.  The appellant said that he could only stand or walk for ten minutes; such activity was followed by pain and foot fatigue.  He said that using shoe inserts helped.  On physical examination, the plantar surfaces of the appellant's feet were soft and free of any calluses.  There were no calluses under his metatarsal heads.  His arches were significantly flattened with weightbearing.  There was no swelling or edema in either foot.  There were very minimal bunion deformities on each foot along with very mild hallux valgus deformities.  There was slight tenderness along the longitudinal arch on each foot.  When standing upright, the appellant exhibited four to five degrees of heel valgus (inward bowing of the Achilles) deformity in each foot.  There was no pain with the passive or active manipulation of the midfoot.  There were no callosities, instability or weakness.  The appellant's gait was normal.  There was no ankylosis or painful motion of any toe.  The examiner rendered diagnoses of moderate bilateral pes planus with no plantar calluses and mild bilateral bunions with mild hallux valgus.  The examiner stated that the neurologic findings on this examination were not related to either the pes planus or the bunions.  The examiner also stated that the appellant had moderate pronation in each foot, but not marked pronation.  There was no marked inward displacement or spasm of the Achilles tendon.  

The appellant has testified and submitted written statements to the effect that his foot disabilities have not changed very much since his separation from service.  The June 2010 VA examiner stated that the current examination was not much different from the VA examination accomplished in August 2005.  The examiner opined that there had been no significant objective change in the appellant's bilateral feet during the intervening five years.  The examiner did note that the appellant reported increasing pain and resultant limitation of activity over that timeframe.

There are a number of diagnostic codes which pertain to the feet.  The Rating Schedule provides a noncompensable rating for mild, acquired pes planus relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate unilateral or bilateral pes planus with the weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  Severe bilateral pes planus with objective evidence of marked deformity (pronation, adduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 20 percent rating when the condition is unilateral and 30 percent when the condition is bilateral.  Pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent rating for unilateral involvement, 50 percent for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, DC 5277, bilateral weak foot is noted to be a symptomatic condition secondary to many constitutional conditions and characterized by atrophy of the musculature, disturbed circulation and weakness.  This disability is to be rated according to the underlying condition with a minimum rating of 10 percent.  In this case, the appellant has not been diagnosed with weak feet.

The Rating Schedule provides a noncompensable rating for an acquired slight pes cavus.  A 10 percent rating is provided for an acquired unilateral or bilateral pes cavus with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  The disability rating of 20 percent is assigned for an acquired unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right ankle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  For the same symptoms bilaterally, a 30 percent evaluation is warranted.  A 30 percent rating is also provided for an acquired unilateral pes cavus with marked contraction of the plantar fascia with a dropped forefoot, all toes being hammer toes, very painful callosities, and a marked varus deformity, while 50 percent is warranted if these symptoms are bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  However, this Diagnostic Code is not for application as the appellant does not have pes cavus.

A 10 percent rating is assigned for unilateral or bilateral anterior metatarsalgia (Morton's Disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279.  The appellant has not been service-connected for anterior metatarsalgia and therefore, this diagnostic code is not for application.  In addition, the Board has referred a claim for service connection for plantar fasciitis.

Diagnostic Code 5280 provides a 10 percent disability evaluation for unilateral hallux valgus operated with resection of the metatarsal head.  A 10 percent disability evaluation is also provided for severe unilateral hallux valgus, if equivalent to the amputation of a great toe.  A 10 percent disability evaluation is the maximum schedular evaluation available under DC 5280.  Amputation of the great toe is evaluated under Diagnostic Code 5171, which provides that without metatarsal involvement, a 10 percent disability rating is assigned.  With removal of the metatarsal head, a 30 percent disability rating is assigned.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to DC 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  38 C.F.R. § 4.71a.  However, in this case, the appellant does not have hallux rigidus in either foot.  Likewise, he does not have malunion or nonunion of any tarsal or metatarsal bones; his claim for service connection for hammertoes has been referred to the RO for appropriate action.  Therefore, Diagnostic Codes 5282 and 5283 are not for application.

A 10 percent rating is assigned for moderate foot injury under Diagnostic Code 5284.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 

In this case, the medical evidence of record demonstrates that the appellant has had a moderate degree of pes planus since his separation from service.  He has consistently reported foot pain and pain on use, as well as the use of shoe inserts.  There is clinical evidence of some inward bowing of the Achilles in that the appellant exhibited four to five degrees of heel valgus.  Based on these findings, the Board finds that the appellant's pes planus symptomatology more closely approximates the moderate level than the mild level.  Therefore, the assignment of a 10 percent evaluation is warranted.  The Board notes that a 10 percent evaluation under Diagnostic Code 5276 applies when the disability is unilateral and when the disability is bilateral - as in this case.

Turning to the hallux valgus disability, the medical evidence of record shows that the appellant has never had any surgery for his right or left bunions.  He has only mild hallux valgus and only mild bunions; these bilateral foot findings are not the equivalent of an amputation of either great toe.  Thus a compensable evaluation is not warranted in either foot pursuant to Diagnostic Code 5280.

In summary, the evidence of record does demonstrate that the appellant has complained of bilateral foot pain since his separation from service.  For years, he has been prescribed orthotics to treat his flat footedness (pes planus).  In addition, the appellant's statements about his foot pain and pain on use are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of worsening foot pain and pain on use of the feet, and objective medical evidence has indicated that the appellant sought treatment for his right and left foot pain.  As previously noted, a 10 percent evaluation is warranted for his bilateral moderate flatfoot.  

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's bilateral foot symptomatology does approximate the schedular criteria for an evaluation of 10 percent for the bilateral pes planus.  The pain and functional limitations caused by the bilateral pes planus are contemplated in the evaluation for the bilateral foot symptomatology that is represented by the 10 percent rating awarded herein. 

An evaluation in excess of 10 percent is not appropriate pursuant to the current rating criteria because the clinical evidence of record does not show the clinical findings required for the next higher evaluation provided under Diagnostic Code 5276 or for a compensable rating under DC 5280.  In addition, the appellant's bilateral foot disabilities are not the equivalent of a moderate foot injury.  A separate compensable evaluation is not warranted pursuant to DC 5284, particularly because he has not demonstrated any additional symptomatology not already addressed by the other diagnostic codes pertaining to the foot.  See Esteban, supra.

The Board has considered the appellant's statements about his right and left foot disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's gastritis disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the foot disabilities are evaluated.  

As a result, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the appellant's right and left foot (bilateral) disability picture does not more nearly approximate a rating in excess of 10 percent.  The clinical evidence of record does not show that the appellant has severe flatfoot, that he has undergone bunion surgery or that his hallux valgus is equivalent to an amputation of the great toe.  Therefore, a bilateral foot evaluation in excess of 10 percent rating is not warranted.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for bilateral pes planus; these findings have been reflected in the clinical record going back to the date of the Veteran's separation from service.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since July 31, 2004.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  As reflected in the decision above, the Board did not find variation in the appellant's bilateral foot symptomatology or clinical findings that warrant the assignment of any staged ratings for the bilateral foot disability.

Notwithstanding the above discussion, increased evaluations for the right and left foot disabilities could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected disabilities at issue, and that the manifestations of each disability are not in excess of those contemplated by the currently assigned 10 percent rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from either foot disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that either the right foot disability or the left foot disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for foot disabilities, but the required manifestations had not been shown in this case.  The Board further finds no evidence of an exceptional disability picture in regard to either the right foot disability or the left foot disability.  The appellant has not required any hospitalization for these disabilities; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms due to either disability that would render impractical the application of the regular schedular standards.  He has reported that he has been attending school rather than working and there is recent evidence that he is now working; there is no evidence of record to indicate that he has encountered any problems with his school attendance or his current employment.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the right foot disability or the left foot disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the pain and other foot symptomatology described by the appellant fit squarely within the criteria found in the relevant rating scheme for foot disabilities.  In short, the rating criteria contemplate not only the appellant's foot-related symptoms but the severity of each foot disability.  For these reasons, referral for extraschedular consideration is not warranted for either the right foot disability or the left foot disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not alleged unemployability.  Furthermore, as reflected by the May 2009 VA medical examination report and the December 2009 videoconference hearing testimony, the appellant had been attending school in pursuit of a college degree in education instead of working.  In addition, as reflected by the June 2010 VA examination report, the appellant began working as a claims examiner in 2010.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his foot disabilities have been more severe than the assigned disability ratings reflect.  He maintains that he experiences problems with his lower extremities that are due to the right and left foot disabilities.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the right and left foot disabilities on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the right and left foot disability symptoms.  The preponderance of the most probative evidence does not support assignment of any higher ratings.

Finally, based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether any staged rating is appropriate for the claimed disabilities.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for either the right foot disability or the left foot disability that would warrant the assignment of any staged rating for these disabilities, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has either the right foot disability or the left foot disability on appeal been more disabling than as currently rated.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation of 10 percent is warranted for the Veteran's bilateral pes planus disability, but not for his left bunion disability.  


ORDER

An initial evaluation of 10 percent for bilateral pes planus disability is granted, effective in August 2004, subject to the law and regulations governing the award of monetary benefits.

An initial compensable evaluation for right bunion disability is denied; an initial compensable evaluation is also denied for the left bunion disability.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


